United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS 27, 2007
                                               July
                   FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 06-51351
                               Summary Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JORGE REYES, JR

                                            Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:05-CR-2622-1


Before KING, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Jorge Reyes, Jr., (Reyes) pleaded guilty to conspiracy to possess with
intent to distribute, and actual possession with intent to distribute, five or more
kilograms of cocaine. The district court denied Reyes’s motion to suppress
evidence of the cocaine. When reviewing the denial of a motion to suppress
evidence, this court reviews the district court’s factual findings for clear error
and its legal conclusions de novo. United States v. Hunt, 253 F.3d 227, 229-30
(5th Cir. 2001).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51351

      The Fourth Amendment does not protect people from all searches and
seizures, but it does protect them from unreasonable searches and seizures. See
United States v. Jones, 133 F.3d 358, 361 (5th Cir. 1998). At an immigration
checkpoint, such as in this case, any vehicle may be stopped even in the absence
of any individualized suspicion of illegal activity so that the Border Patrol Agent
may determine the citizenship status of the people passing through the
checkpoint. United States v. Garcia-Garcia, 319 F.3d 726, 729 (5th Cir. 2003);
United States v. Machuca-Barrera, 261 F.3d 425, 431 (5th Cir. 2001). “The
permissible duration of an immigration checkpoint stop is therefore the time
reasonably necessary to determine the citizenship status of the persons stopped.”
Machuca-Barrera, 261 F.3d at 433.
      Agent Landrum testified that Reyes’s immigration inspection took two to
three minutes. During that brief time, the totality of the circumstances gave
Agent Landrum a reasonable suspicion of criminal activity. Thus, the district
court’s finding that Reyes’s immigration inspection at the primary inspection
area was brief and did not unconstitutionally extend beyond its permissible
duration was not clearly erroneous. Id. at 431-35. The district court also did not
err in holding that Landrum properly referred Reyes’s vehicle to secondary
inspection. Id. at 435 n.32.
      The district court’s judgment is AFFIRMED.




                                        2